United States Court of Appeals
                     For the First Circuit


Nos. 15-1194 & 15-1838

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

              JOSHUA GONSALVES; STANLEY GONSALVES,

                     Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Patti B. Saris, Chief U.S. District Judge]


                             Before

                  Lynch, Thompson, and Barron,
                         Circuit Judges.


     Larry J. Ritchie for appellant Joshua Gonsalves.
     Joshua L. Gordon, with whom Law Office of Joshua L. Gordon
was on brief, for appellant Stanley Gonsalves.
     Randall Ernest Kromm, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                          June 7, 2017
          THOMPSON, Circuit Judge.        Brothers Stanley and Joshua

Gonsalves (to keep the Gonsalveses straight, we call them Stanley

and Joshua but mean no disrespect) were convicted on multiple

counts stemming from their operation of an oxycodone-trafficking

ring on Cape Cod.     Both now challenge their convictions, and

Stanley challenges his sentence.         Finding none of the brothers'

plaints have merit, we affirm.

                        SETTING THE STAGE

          The Gonsalves brothers' trial spanned eighteen days and

included testimony from thirty-four witnesses.          We decline to

recount it all now (and to explain the brothers' claims on appeal,

we don't have to). But to put everything in its necessary context,

here is the Cliff's-Notes version of what happened; we will detail

the rest later, when we assess the brothers' respective arguments.1




     1  Both brothers claim the evidence against them was
insufficient for the jury to convict, and Joshua challenges the
district court's denial of his motion to suppress evidence seized
during a warrantless search of his car. On these claims we present
the relevant facts "in the light most flattering to the
government." United States v. Rodríguez-Soler, 773 F.3d 289, 290
(1st Cir. 2014); see United States v. Burgos-Montes, 786 F.3d 92,
99 (1st Cir. 2015). As to the other claims, the question of how
we relate the facts is unsettled in this circuit--some cases relate
them in the light most favorable to the verdict, but others take
a "balanced" and objective approach. Burgos-Montes, 786 F.3d at
99. Though our framing of those facts does not impact the outcome
of the case, favorably to the Gonsalves brothers we explain the
facts relevant to their other claims in a balanced manner.


                                 - 2 -
                 I. The Cast and Crew of the Conspiracy

            The story of the Gonsalves brothers' drug-trafficking

conspiracy begins around the end of 2009, when Stanley (Joshua

wasn't on board yet) started buying oxycodone pills in bulk from

Florida resident John Willis.          Stanley's objective:         to get (and

resell for profit) as many pills as possible.                   Here's how the

operation worked: both Stanley and Willis paid runners who carried

money down to Florida to buy oxycodone pills from Willis, Stanley's

primary    supplier.        Willis   (or   other   members     of   his   Florida

operation) hid the pills in vitamin bottles, doctored to look

never-opened, then gave the bottles to the runners to carry back

to   Stanley    in    Massachusetts.       Stanley   (and      members     of    his

Massachusetts-based crew) counted the pills and packaged them into

lots of 100.         Stanley then sold those lots to lower-level drug

dealers.    At first, Stanley paid Willis $14 per thirty-milligram

pill and sold them to dealers for $19 each.                    Over time, the

wholesale      and    the   resale   prices   went   up   to    $17   and       $21,

respectively.        Dealers sold the pills on the street for $30 a pop.

            Joshua joined his brother's conspiracy in 2010, shortly

after he was released from jail on an unrelated charge.                   At first

Joshua worked as a runner, but he eventually took over some of

Stanley's responsibilities in the conspiracy, such as buying pills

from suppliers.        He sold some pills on his own, too.




                                      - 3 -
           The runners for the Gonsalves brothers--all friends,

family, girlfriends, and exes--made regular trips to Florida.           At

first, they flew.       Then they switched to driving after one of the

runners was busted in the airport on his way back to Massachusetts

carrying   a   bottle    of   about   8,000   pills.   The   runners   each

transported at least 1,000 pills per trip, though some reported as

many as 8,000 or 9,000 per trip, and one reported that she once

carried almost 20,000 pills.           The brothers' operation "flooded"

the Cape Cod market, bringing in an estimated 371,327 pills in

under three years (and that's an allegedly conservative estimate).

   II. Johnny Willis meets Johnny Law--and so do the Gonsalves
                             Brothers

           Now, (presumably) unbeknownst to Stanley and Joshua,

Willis was the subject of a multi-agency criminal investigation

originally initiated by the FBI's Asian Organized Crime Task Force

to target two other, Boston-area crime lords. (The Willis-specific

branch of the investigation was known as "Operation White Devil.")

While they were looking into the Willis operation, the FBI-led

task force (that also included ATF and IRS2 agents, Massachusetts

State Police, plus some Boston police officers to boot) found out

about Willis' top customers--the Gonsalves brothers.          The FBI-led

task force also learned that the Barnstable Police Department and



     2  Respectively, these stand for the Federal Bureau of
Investigation; the Bureau of Alcohol, Tobacco, Firearms and
Explosives; and the Internal Revenue Service.


                                      - 4 -
a DEA-led Cape Cod Drug Task Force were already looking into the

Gonsalveses'      activities,       so    the    task    forces     joined    forces.

Operation White Devil culminated in the May 2011 arrest of Willis

and   some   of   his   henchmen,        which   turned       off   the   Florida-to-

Massachusetts pill faucet.               Undeterred, the Gonsalves brothers

regrouped and started selling oxycodone bought from new suppliers.

But, the post-Willis era did not last long because by this point,

law enforcement had new information from arrested Willis crew

members, as well as from their own posse of confidential informants

("CIs"),     clueing    them   in   on    more    of    the    particulars    of   the

Gonsalves brothers' illegal dealings.

             A tip from one informant, CI-1, led to the February 2012

arrest of Joshua and crew member Katelyn Shaw (Joshua's then-

girlfriend) and the seizure of over twenty grand in cash, drug

paraphernalia, and a good lot of oxycodone pills.                     About a month

later, police seized another $75,000 from another Gonsalves crew

member (turned informant) which had been earmarked for an oxycodone

resupply; and since that was "the end of the money," the seizure

brought the Gonsalveses' operation to a near-halt.

             On November 1, 2012, a grand jury indicted the brothers

on a charge of Conspiracy to Possess with Intent to Distribute and

Conspiracy to Distribute Oxycodone in violation of 21 U.S.C. §

846. A second superseding indictment, issued eighteen months later

on May 8, 2014, further charged (1) Money Laundering Conspiracy in


                                         - 5 -
violation    of     18     U.S.C.   §   1956(h);     (2)   multiple      counts   of

Concealment        Money    Laundering     in    violation    of    18   U.S.C.   §

1956(a)(1)(B)(i); (3) Possession of a Firearm in Furtherance of a

Drug Trafficking Conspiracy in violation of 18 U.S.C. § 924(c);

(4) Drug and Money Laundering Forfeiture allegations under 21

U.S.C. § 853 and 18 U.S.C. § 982(a)(1); and, against Stanley only,

(5) Unlawful Monetary Transactions in violation of 18 U.S.C. §

1957.

                             III. Court Proceedings

             In pretrial proceedings, Joshua moved to suppress all

items seized during the February 2012 traffic stop.                  The district

court denied the motion.            For its part, the government moved in

limine to admit evidence of the brothers' prior incarceration.

That motion got denied, too.              The Gonsalveses' trial finally got

underway on September 8, 2014.            Here are some of the highlights of

the proceeding that animate the brothers' appellant challenges.

During the trial, Joshua moved for a mistrial three times after

government witnesses mentioned that he had done prison time--

testimony    which       violated   the    trial    court's      pre-trial   ruling

excluding any mention of either brother's prior incarceration.

Stanley     made    his    own   mistrial       motion   after     the   government

referenced Stanley's stint in the slammer in closing arguments.

All four motions were denied.




                                        - 6 -
              Strategically,    the    brothers     mounted    a    credibility

defense throughout the trial and in their closing arguments.                 They

contended that the government's witnesses could not be believed

because some were addicted to drugs, some were "jilted" lovers who

wanted revenge, and many had taken the stand in exchange for lesser

sentences or deferred prosecution for their own roles in the

conspiracy.     Despite these credibility challenges, both brothers

were found guilty on all of the charges except the § 924(c) count--

Stanley was convicted of using a rifle in furtherance of the

conspiracy    but   acquitted   of     using   a   pistol,    and   Joshua   was

acquitted as to both guns.

           Guilt determined, the proceedings entered phase two--

forfeiture.    Responding to additional instructions from the trial

court, the jury found that two cars, a house, and the drug-deal

cash seized from Joshua and Shaw were all subject to forfeiture.

The jury also calculated that over five million dollars was

"generated as proceeds of the [brothers'] oxycodone trafficking

conspiracy"-- attributing 1.5 million to Joshua and the rest to

Stanley.

           Following the trial's end, Joshua was first up for

sentencing and received twenty years to serve.                  (He does not

challenge his sentence here, so we do not get into the details.)

Stanley was next up. His pre-sentence investigation report ("PSR")

calculated a Guidelines sentencing range of life in prison, plus


                                      - 7 -
sixty months for his gun conviction under 18 U.S.C. § 924(c).        The

parties and the judge, in the end, agreed that life wasn't called

for, so Stanley was sentenced to twenty-five years--twenty years

for   the   drug-trafficking     conspiracy,   money   laundering,   and

unlawful monetary transactions, plus five years for the gun charge.

This appeal followed.

                               DISCUSSION

            The brothers challenge the following aspects of their

convictions and sentences:       (1) Joshua argues that the district

court should have suppressed the evidence seized the night of his

February 2012 arrest, (2) both brothers challenge the district

court's denial of their motions for mistrial, (3) Stanley contends

that the government presented insufficient evidence against him to

support his conviction, and (4) Stanley argues that the court

incorrectly   calculated   his    Guidelines   sentencing   range.    We

address each issue in turn.

                      I. Warrantless Car Search

            Joshua contends that the district court erred in denying

his motion to suppress all of the evidence seized the night of his

February 2012 arrest (the drugs, the money, and the digital scale).

We begin with the background information necessary to explain that

night's events, presenting the facts in the light most favorable

to the government.    See Burgos-Montes, 786 F.3d at 99.




                                  - 8 -
           a)   Background

           As we briefly mentioned before, on February 27, 2012,

police acted on a tip they received from CI-1.   The informant who

provided the information leading to the arrest of Joshua and Shaw

and the seizure of illegal contraband claimed to be a regular

enough oxycodone buyer that he or she knew when Joshua and Shaw's

supply was running low--and when they planned to restock.        CI-1

had proved his or her bona fides over time:3

     In October 2011, CI-1 told police that Gonsalves
      associate John Doe 1 had planned an off-Cape resupply
      run. Police observed John Doe 1 meet with John Doe 2
      (whom CI-1 had also previously identified as a Gonsalves
      associate). Police followed the two men on their drive
      off the Cape and back, as predicted. CI-1 then confirmed
      the new supply had been delivered.

     In November 2011, CI-1 told police about another off-
      Cape trip to buy oxycodone from a supplier; after
      watching the two men identified by CI-1 drive off
      together, police pulled them over and seized $69,000.

     In February 2012, CI-1 made a controlled buy from Joshua
      and Shaw.

           CI-1's hottest tip came on February 27, when CI-1 told

police that Joshua and Shaw had put together enough money to buy

more pills from an oxycodone supplier police referred to as "John


      3We also note here that by the time CI-1 appeared on the
scene in 2011, the FBI-led task force investigating Willis had
already combined resources with the DEA-led task force and
Barnstable police. So on top of their newly-cultivated source,
the agents and officers investigating Joshua knew the brothers
were trafficking oxycodone from evidence gathered during the
Willis investigation, including wiretapped conversations and text
messages from Willis' phone seized after his May 2011 arrest.


                               - 9 -
Doe 4."    Both CI-1 and a second CI had previously told police that

John Doe 4 was Joshua's primary post-Willis oxycodone source. CI-1

said Joshua and Shaw would leave home around 4:30 that afternoon

in Joshua's black Cadillac, drive to the "New Bedford area," and

return with about 2,000 pills.           Sure enough, Barnstable police

spotted Joshua, Shaw, and a second woman (who turned out to be

Shaw's    friend   Ariana   Tavares)    in   the   black   Cadillac   heading

westbound (towards New Bedford) at 4:50.           Police tailed them to a

house in Acushnet, a town that shares a border with New Bedford.

They watched the trio park next to a white Infiniti, exit the car,

and enter the house where the Infiniti was parked.              Police knew

from pulling over that same white Infiniti one month prior that

the car belonged to John Doe 4.

            When Joshua, Shaw, and Tavares left some two hours later,

police tailed them to the highway, clocked Joshua driving sixty-

five miles-per-hour in a fifty-five mile-per-hour zone, and pulled

him over.     When the officer who conducted the stop reported back

to headquarters, he was instructed to ask Joshua for permission to

search the car.     But if Joshua refused, the officer was instructed

to search the car anyway because the police had probable cause to

believe "the occupants of the vehicle were in possession of

oxycodone."    Joshua did refuse, so police ordered him, Shaw, and

Tavares out of the car.      During a frisk of Joshua, police found a

$6,253 cash wad in his pocket.         It was too dark outside to search


                                  - 10 -
the car, so police called for a drug-sniffing dog.                    Overhearing

the talk about the arrival of a drug dog, Shaw pulled a bag of

pills from her bra and threw them into the woods.              Seeing the toss,

police recovered the pills, precipitating the arrests of the three

occupants.      In a post-arrest search, police found another $16,760

in a speaker box in the trunk, a digital scale in the console, and

a second cache of pills in Shaw's bra.

             Joshua     subsequently     moved   to     suppress   the    evidence

seized during the search, claiming that the stop and search

violated his Fourth Amendment rights because at the time of the

stop, police did not have reasonable suspicion to believe Joshua

had committed a crime. The district court held a pre-trial hearing

on Joshua's motion.         Mark Butler, a Barnstable police detective

then   serving     on    the   DEA's    Cape     Cod    Drug   Task   Force    and

investigating the Gonsalves brothers, submitted an affidavit about

the Gonsalves investigation and the traffic stop and he also

testified at the hearing.        Butler was not present at the stop and

search, but he explained the state of law enforcement's Gonsalves

investigation and his belief that police had probable cause to

search Joshua's car at the time based on CI-1's information. After

the hearing, the court denied Joshua's motion.                 The court found

that CI-1's tip gave police reasonable suspicion that Joshua was

involved   in    drug    trafficking,     and    that    reasonable      suspicion

justified the stop, Joshua's frisk, and detaining the car and its


                                       - 11 -
occupants until the drug-sniffing dog could arrive.     United States

v. Gonsalves, 34 F. Supp. 3d 196, 200-01 (D. Mass. 2014).       When

police saw Shaw discard the drugs, officers had probable cause to

arrest Joshua, Shaw, and Tavares.         Id. at 201.    Police were

entitled to search the Cadillac incident to those arrests.     Id.

           On appeal, Joshua argues that the district court got it

wrong.   His theory goes like this:   police had no right to ask him

to get out of the car to begin with (the officer told Joshua he

was stopped for speeding) or to detain him at the scene to wait

for a drug-sniffing dog, and if they hadn't done these things Shaw

never would have tossed the pills, and if she hadn't tossed the

pills police wouldn't have had cause to search the car or arrest

them.    The government argues that the police had probable cause

based on CI-1's tip to stop the car and search its occupants, so

everything that followed was fair game.       But even if not, the

government argues that the district court was right to find that

police had reasonable suspicion to stop the car, and that suspicion

ripened into probable cause to arrest everyone and search the car

when Shaw pitched the drugs.

           b)   Probable Cause Analysis

           We review a district court's denial of a motion to

suppress de novo, we review subsidiary findings of facts for clear

error, and we must uphold a denial of a suppression motion if any

reasonable view of the record supports it.        United States v.


                               - 12 -
Polanco, 634 F.3d 39, 41-42 (1st Cir. 2011).         Under this rubric we

can likewise affirm a denial on any basis apparent in the record.

United States v. Sanchez, 612 F.3d 1, 4 (1st Cir. 2010).           We agree

with the government that the officers had probable cause to stop

Joshua and search the car, and so we affirm the district court's

denial of his motion to suppress.

           The    Fourth   Amendment    ordinarily   requires    police   to

obtain a warrant before conducting a search, but under the so-

called "automobile exception," all the police need is probable

cause to search the vehicle.      California v. Acevedo, 500 U.S. 565,

580 (1991); accord United States v. Lopez, 380 F.3d 538, 543 (1st

Cir. 2004).      "[P]robable cause only 'exists when the totality of

the circumstances suggests that there is a fair probability that

contraband or evidence of a crime will be found in [the vehicle].'"

United States v. Ramírez-Rivera, 800 F.3d 1, 27 (1st Cir. 2015)

(quoting United States v. Gifford, 727 F.3d 92, 98 (1st Cir.

2013)), cert. denied, 136 S. Ct. 908 (2016), and cert. denied sub

nom. Laureano-Salgado v. United States, 136 S. Ct. 917, (2016).

"The government bears the burden of proving the lawfulness of the

search."   Lopez, 380 F.3d at 543.

           Where, as here, the police act on information from a

confidential     informant,   "law     enforcement   must   provide   some

information    from   which   a   court    can   credit   the   informant's

credibility."     United States v. White, 804 F.3d 132, 136 (1st Cir.


                                  - 13 -
2015) (quoting Ramírez-Rivera, 800 F.3d at 27-28), cert. denied,

136 S. Ct. 1229 (2016).       In assessing an informant's credibility,

we consider factors such as "(1) the probable veracity and basis

of    knowledge    of   the   informant;    (2)    whether   an    informant's

statements reflect first-hand knowledge; (3) whether some or all

of the informant's factual statements were corroborated wherever

reasonable and practicable; and (4) whether a law enforcement

officer assessed, from his professional standpoint, experience,

and   expertise,    the   probable   significance      of    the   informant's

information."      Id. at 137.

            Applying those factors, CI-1 had a track record of

supplying reliable information to police--as we noted earlier,

three times before the February 2012 search CI-1 had proven

reliable.   Accordingly, when CI-1 tipped police off to Joshua and

Shaw's planned trip to the New Bedford area about three weeks

later, this track record gave police reason to believe CI-1's

newest tip was probably reliable, too.            See United States v. Tiem

Trinh, 665 F.3d 1, 10-11 (1st Cir. 2011); Ramírez-Rivera, 800 F.3d

at 28 (police history with informant can establish credibility).4




       4
       Joshua suggests that the three-week time period that passed
after CI-1's last confirmed tip made the tip at issue here somehow
unreliable, or otherwise tarnished CI-1's record of reliability.
But he does not explain why that is so--and in light of the steps
we explain below that police took to confirm the tip before acting
on it, we do not think it is.


                                   - 14 -
              Further, notwithstanding Joshua's unsubstantiated claim

to   the   contrary,   the   record   shows    that   CI-1   had   first-hand

knowledge of Joshua and Shaw's operation that bolstered CI-1's

credibility.     Specifically, CI-1 admitted to buying oxycodone from

Joshua and Shaw many times, so the CI knew when their supply was

low and when they needed to restock.           See White, 804 F.3d at 137

(past drug purchases from tip subject are first-hand knowledge of

drug operations that bolster credibility).

              Moreover, the tip included details of Joshua and Shaw's

future activities "ordinarily not easily predicted," and almost

all of these details were corroborated by police surveillance

before Joshua's car was stopped.        Ramírez-Rivera, 800 F.3d at 29

(quoting Alabama v. White, 496 U.S. 325, 332 (1990)).                  Police

spotted Joshua's Cadillac (the vehicle identified by CI-1) on the

highway heading out of town at 4:50 pm (shortly after CI-1 said

Joshua and Shaw planned to leave) and followed it to a house in

Acushnet (CI-1 said they would be driving to the New Bedford area,

and Acushnet abuts New Bedford).         The Cadillac parked next to a

white Infiniti that belonged to John Doe 4 (the dealer identified

by CI-1).      After the Cadillac parked, Joshua and Shaw got out of

the car (CI-1 said the two of them were making the trip).

              Finally, police assessed and understood the significance

of   CI-1's    information   before   making    the   stop.        Police   had

independent knowledge of the brothers' prior drug-trafficking


                                  - 15 -
activity through the Willis investigation--including information

from two Willis couriers caught bringing pills from Florida up to

Massachusetts for the Gonsalves brothers.     See United States v.

Taylor, 985 F.2d 3, 6 (1st Cir. 1993) (officer's "knowledge of the

target's prior criminal activity or record . . . is material to

the probable cause determination").     Furthermore, sources other

than CI-1 developed during and after the Willis investigation told

police that Joshua and Stanley were continuing to sell oxycodone

sourced from other suppliers after Willis' arrest.     If more were

needed, the task force officer leading the Gonsalves investigation

(and who told the officer who stopped Joshua that police already

had probable cause) had specialized training and experience in

drug investigations.   See id. (officer's "experience and pertinent

expertise" in drug-crime investigations bolstered probable cause

finding).    In short, law enforcement assessed CI-1's tip in the

context of the overall Willis and Gonsalves investigations and in

light of their expertise.

            But hold on. Before we find probable cause, Joshua says,

we must consider indicia of an informant's unreliability, too--

and Joshua thinks that CI-1's tip was so inaccurate that it could

not support a finding of probable cause.      See United States v.

Vigeant, 176 F.3d 565, 573 n.9 (1st Cir. 1999).       Specifically,

Joshua points out that (1) he drove to Acushnet, but CI-1 said he

was headed to New Bedford; (2) CI-1 didn't mention that Shaw's


                               - 16 -
friend would be with Joshua and Shaw; and (3) police only found

280 pills, not the promised 2,000.                 But none of these facts

undermine our belief that police had probable cause to stop and

search    the    car   that   night.     First,    although     the   task   force

officer's affidavit said Joshua was going to New Bedford, the

officer testified at the suppression hearing that the CI said

Joshua was going to the "New Bedford area," and the district

court's findings of fact listed the destination as the "New Bedford

area." Gonsalves, 34 F. Supp. 3d at 199. Joshua does not challenge

that finding of fact as clearly erroneous on appeal, so we adopt

it here.    See Polanco, 634 F.3d at 41-42.         Acushnet and New Bedford

are adjoining towns, so CI-1's claim that Joshua was heading to

the "New Bedford area" was accurate.            The same goes for his second

point--that CI-1 didn't tell police that Tavares would be along

for the ride--because the omission of the fact does not make CI-1's

tip inaccurate as to the presence of Joshua and Shaw.                 But even if

it   did,   we   assess   probable     cause    under    the   totality   of   the

circumstances, White, 804 F.3d at 136, and given the other factors

we described above, this point does little to undermine the

government's      probable-cause        argument    or    our    probable-cause

finding.    Joshua's third argument--that Shaw was only carrying a

fraction of the drugs that CI-1 predicted--doesn't help his case,

either.     We measure probable cause at the time the officers

effectuate the search.         See Lopez, 380 F.3d at 543.            That means


                                       - 17 -
the mid-search discovery of a smaller-than-anticipated pill stash

does not change whether the officers had probable cause to begin

with.

                 All things considered, we find the police had probable

cause to stop Joshua and search his car.           We affirm the district

court's order denying Joshua's motion to suppress the evidence

found during the search.5

                            II. Motions for Mistrial

                 Next, Joshua and Stanley claim that the district court

abused its discretion in denying their motions for a mistrial.

Once again, we present some relevant context before we explain the

arguments and our analysis; but this time, we present the facts in

a balanced manner.         Burgos-Montes, 786 F.3d at 99.

                 a)   Background

                 Before trial began, the government filed motions in

limine      to    introduce   evidence   that   Stanley   and   Joshua   were




        5
       He also says that the testimony of Katelyn Shaw should be
suppressed, the theory being: (1) police detained Joshua and Shaw
longer than necessary to dispel the reasonable suspicion police
had to pull them over to begin with (if they even had reasonable
suspicion), and (2) it was only because of this unlawfully-long
detention that Shaw lobbed her drugs and was eventually forced to
testify, so (3) her testimony is the fruit of her unlawful
detention. The government points out that Joshua did not raise
this argument to the district court, so it argues that the issue
is waived. We agree. See United States v. Santos Batista, 239
F.3d 16, 19 (1st Cir. 2001) ("Failure to raise suppression
arguments before trial 'shall constitute waiver thereof.'"
(quoting Fed. R. Crim. P. 12(f))).


                                     - 18 -
previously incarcerated.      Before going into business with Willis,

the brothers were part of a burglary crew that got caught; the

government hoped to show that the Gonsalveses and those crew

members enlisted their girlfriends and wives to sell oxycodone on

their behalf while they were in jail.          The government also wanted

to prove that Stanley and Willis were incarcerated together,

arguing that this fact was "intrinsic" to the conspiracy--the idea

being that the two trusted each other enough to strike their

illicit deal when Stanley got out of jail in 2009 because they

were simpatico in jail together.             The Gonsalveses, of course,

wanted to keep out any mention of past jail time, and pointed out

that Federal Rule of Evidence 404(b)(1) prohibits the use of

evidence of past crimes to show propensity (meaning that if they

did it once, they probably did it again).         Before trial began, the

district court ruled that witnesses could "talk about their prior

relationships with the defendants" in order to show the "basis for

the coconspirators' relationship of mutual trust."            But, the judge

said, "I am categorically prohibiting the government in any way

from referring to any prior period of incarceration" as to either

defendant.    And yet, it came up four times.

             The first mention came on the fifth day of trial from

Danielle LeBaron, who testified that she "transported drugs" for

Stanley.     When the government asked LeBaron about a conversation

she   had   with   Joshua   about   oxycodone,   she   said    "[i]t   was   a


                                    - 19 -
conversation about Josh making money, since he just got out of

jail."      Joshua objected and the government moved to strike,

explaining that LeBaron's response "was not intended."            The court

immediately struck the testimony and told the jury: "[y]ou can't

consider anything having to do with that."             At a later sidebar

conference away from the jury's earshot, Joshua moved for a

mistrial.     The government pointed out it had instructed LeBaron

"repeatedly" not to bring up Joshua's prior jail time.            The court

denied Joshua's motion, but offered to give an additional jury

instruction.     Joshua turned down the offer, explaining that "if

you   call    attention   to     it,   it's    going    to    compound     the

circumstances."     The court later confirmed with LeBaron that the

government    had   instructed   her   not    to   mention   Joshua's    prior

incarceration, and admonished her not to mention it in her second

day of testimony.

             The second jail allusion came on the ninth day of trial,

when the Gonsalveses' sister, Nichole Gonsalves, was testifying

about the purchase of Joshua's Cadillac.            Nichole said she used

the car to drive Joshua to "appointments"; when asked what those

appointments were she replied, "probation."            The district court

judge "thought [Nichole] was referring to the cousin," not Joshua,

and clarified "This is someone else completely, right, a cousin?"

before granting the government's motion to strike the question.

Joshua renewed his mistrial motion; the court denied it.


                                  - 20 -
               Third, on day ten, Crystal Flaherty (a cooperating ex-

girlfriend) was asked what Joshua said to her about his oxycodone

trafficking.       Flaherty responded, "He said that he was working for

Stanley.       He was the driver; this is what he needed to do.         He was

a--he had a broken hip.            He was a convicted felon."       The court

struck the answer as "inappropriate," then instructed the jury to

disregard any stricken testimony, and specifically Flaherty's last

answer, because it was "completely irrelevant" to the case. Joshua

again moved for a mistrial.          At sidebar, the government confirmed

that it had instructed Flaherty not to discuss Joshua's prior

incarceration.       The court reserved judgment on Joshua's motion for

a mistrial, explaining:            "this is one of the most overwhelming

government cases I've seen in a long time.               I haven't heard [the

Gonsalveses'] side of the story yet, but I am just not sure it's

been prejudicial."6

               Finally, in closing the prosecutor described a recorded

call between Stanley and Vincent Alberico (a witness who testified

that he resold pills he bought from Stanley, and who was arrested

while       transporting    some   pills   for   Stanley).    The   prosecutor

explained, "Vinnie is still in jail, Stanley is out of jail, and

Stanley is"--before he was cut off by Stanley's objection and the

court's       instruction     that   the    prosecutor    "misspoke."      The


        6
       Apparently, the district court judge did not give a final
ruling on this motion, nor was she asked to do so.


                                      - 21 -
prosecutor, rephrasing, continued saying, "[Stanley] is out in the

community back on the Cape," before noting that Stanley bragged to

Alberico about how women wanted to "marry" him for just "one little

blue pill."      The district court denied Stanley's later motion for

a mistrial based on the statement that he was "out of jail."                      In

its   instructions    to    the   jury,    the    court    explained,      "closing

arguments made by the lawyers are not evidence," and emphasized

that "[y]ou can't consider anything that I struck."

            On    appeal,   the   brothers       separately       argue    that   the

district court abused its discretion by denying their motions for

mistrial.     Joshua argues that the three witness statements are

improper propensity evidence:             they invite the jury to convict

based on the fact that he committed crimes in the past, not on the

evidence    presented      at   trial,    so   the   mentions      of     his   prior

incarcerations interfered with his presumption of innocence.                      The

prosecutor's closing remark that Stanley was "out of jail" was the

"icing on the government's cake"--it drove home the message that

the Gonsalves brothers were criminals.               The prejudice resulting

from these remarks as a whole requires a mistrial, Joshua contends.

            Stanley     claims    the     witnesses'      three    remarks      about

Joshua's prior incarcerations had a "spillover" effect on him, and

that the prosecutor's closing remark was Stanley's own ticket to

a mistrial.      The government argues that any potential prejudice to




                                    - 22 -
Joshua and Stanley was mitigated by the district court's prompt

jury instructions, so a mistrial was not called for.

           b)   Mistrial Analysis

           We review a district court's denial of a motion for a

mistrial for abuse of discretion.            United States v. Trinidad-

Acosta, 773 F.3d 298, 306 (1st Cir. 2014) (improper testimony);

United States v. Gentles, 619 F.3d 75, 80-81 (1st Cir. 2010)

(prosecutor's misconduct in closing arguments).          First we consider

whether the remarks were improper--that is, whether the challenged

testimony was inadmissible, or the prosecutor's remark rose to the

level of misconduct.     See Trinidad-Acosta, 773 F.3d at 306; United

States v. Vázquez-Botet, 532 F.3d 37, 56 (1st Cir. 2008); United

States v. Cresta, 825 F.2d 538, 549 (1st Cir. 1987).           Second, if

the   remarks   are   improper,   "we   consider   the   totality   of   the

circumstances to determine whether the defendant has demonstrated

the kind of clear prejudice [from improper remarks] that would

render the court's denial of his motion for a mistrial a manifest

abuse of discretion."       Trinidad-Acosta, 773 F.3d at 306 (quoting

United States v. Dunbar, 553 F.3d 48, 58 (1st Cir. 2009)).           Those

circumstances include "the context of the improper remark, whether

it was deliberate or accidental, the likely effect of the curative

instruction,    and   the   strength    of   the   evidence   against    the

appellants."    Id. at 306-07 (quoting Cresta, 825 F.2d at 549-50);

see Gentles, 619 F.3d at 81.            A mistrial is a "last resort"


                                  - 23 -
implemented only where the "taint" of the improper evidence is

"ineradicable" and the jury's exposure to it "beyond realistic

hope of repair."          Trinidad-Acosta, 773 F.3d at 306; see Cresta,
825 F.2d at 550 (mistrial only appropriate where statement likely

to have affected the jury verdict).

             Assessing the witnesses' remarks about Joshua, and then

the prosecutor's statement about Stanley under this standard, we

find that the district court did not abuse its discretion in

denying Joshua's and Stanley's motions.

                    i)    Witness Statements

             As to the appropriateness of the comments about Joshua,

the witness testimony about his prior incarceration in the context

of these trial proceedings was likely improper.                 "It is axiomatic

that the prosecution cannot introduce evidence of defendant's bad

character    or    previous    criminal    activity     to   prove      defendant's

propensity to commit the crime charged."            United States v. Sclamo,

578 F.2d 888, 890 (1st Cir. 1978); see also Cresta, 825 F.2d at

549.     Yet considering the remarks under the totality of the

circumstances, we do not believe the remarks were likely so

prejudicial as to have affected the verdict.

             For    one     thing,   the     remarks     were      fleeting     and

unaccompanied by any details about Joshua's past crimes or prison

terms.       See    Trinidad-Acosta, 773 F.3d   at   307     ("[F]leeting

references    [to    the     defendant's    incarceration]        are    generally


                                     - 24 -
allowed,    but    extended     comment      is    impermissible.")      (citation

omitted); United States v. De Jesus Mateo, 373 F.3d 70, 73 (1st

Cir. 2004) (brief mention of past incarceration "with little

detail" did not warrant mistrial).                 Indeed, Nichole's statement

may not have registered with the jury at all:                the district court

thought    Nichole      said   she   drove    Joshua's     cousin   to   probation

appointments,      not    Joshua     himself.        Although   the      other    two

statements were not so ambiguous--LeBaron said Joshua had just

gotten out of jail, and Flaherty said Joshua was a felon--these

statements were brief and devoid of detail.

            Further, Joshua's claims notwithstanding, nothing in the

record indicates that the remarks were made deliberately.                        See

Cresta, 825 F.2d at 550.              In each instance, the prosecution's

questioning       was    proceeding        along    legitimate--and      otherwise

relevant--lines,        unrelated     to    the    prior   prison   terms.       The

questions posed could naturally have been answered without any

reference to Joshua's time in jail.                The record also shows that

the district court judge questioned LeBaron herself to confirm

that the prosecution had followed the judge's instruction and

warned LeBaron against mentioning Joshua's jail time.

            Additionally, as the government points out, the district

court issued a prompt curative instruction with each witness's

slip-up.    We see no reason to believe that the district court's

curative    instructions       were    not    effective.        "'[W]ithin       wide


                                       - 25 -
margins, the potential for prejudice . . . can be satisfactorily

dispelled   by   appropriate   curative   instructions.'   Jurors   are

presumed to follow such instructions, except in extreme cases."

United States v. Freeman, 208 F.3d 332, 345 (1st Cir. 2000)

(quoting United States v. Sepulveda, 15 F.3d 1161, 1184 (1st Cir.

1993)) (internal citation omitted).       Indeed, whenever "a curative

instruction is promptly given, a mistrial is warranted only in

rare circumstances implying extreme prejudice." United States v.

Van Anh, 523 F.3d 43, 54 (1st Cir. 2008) (quoting United States v.

Reiner, 500 F.3d 10, 16 (1st Cir. 2007)).       Given the content and

context of the remarks, the witnesses' remarks do not represent

the "extreme case" that would make Joshua and Stanley's case the

exception to the rule.

            Finally, we note that the evidence against Joshua and

Stanley was, as the district judge put it, "overwhelming."          The

allegedly mistrial-worthy witness statements were dropped mid-

stream in explanations of significantly more salacious details

about the brothers' drug trafficking.          LeBaron mentioned that

Joshua was freshly out of jail just before she explained her own

role as a courier for Stanley, flying pills from Florida to Boston,

and distributing pills and picking up money all over Cape Cod.

Nichole made her reference to Joshua's probation while describing

how she helped her brother use cash to buy a Cadillac registered

in her name (relevant to Joshua's charge of concealment money


                                 - 26 -
laundering). Flaherty, too, mentioned that Joshua was a "convicted

felon" immediately before launching into a description of Joshua

and Stanley's oxycodone-trafficking business.

           Considering these factors under the totality of the

circumstances, Joshua has not demonstrated such "clear prejudice"

from the improper witness testimony that the district court's

denial   of     his   mistrial       motions    was   a   "manifest     abuse   of

discretion."     Trinidad-Acosta, 773 F.3d at 306.

           That finding means that Stanley--who was not directly

implicated by any of the remarks--hasn't, either.              We turn next to

the prosecutor's statement in his closing argument to see what, if

anything, it adds to Joshua's argument, and whether the district

court abused its discretion in denying Stanley's motion.

                  ii)   Closing Argument

           As a reminder, we check to see whether a prosecutor's

remark   rose    to   the    level    of   prosecutorial    misconduct     before

assessing the prejudice caused by the remark under the totality of

the circumstances.          Vázquez-Botet, 532 F.3d at 56.            Even though

the defendants' briefs are silent on the point, we assume for the

sake of argument that the Stanley-is-out-of-jail statement amounts

to misconduct.

           But considering the prejudice caused by the remark under

the totality of the circumstances, it did not "so poison[] the

well that the trial's outcome was likely affected, thus warranting


                                       - 27 -
a new trial."   Gentles, 619 F.3d at 81 (quoting United States v.

Azubike, 504 F.3d 30, 38 (1st Cir. 2007)).         The comment was

isolated, and we see no indication that it was made deliberately.

Indeed, the prosecutor himself immediately attempted to clarify

his point by saying that Stanley was "in the community."       The

district court quickly struck the offending remark, and later when

instructing the jury, cautioned them that the closing remarks were

not evidence and that the jury could not consider anything the

judge had stricken.   Finally, as we explained above, the evidence

against both brothers was extremely strong, so we do not believe

any remaining prejudice could have influenced the jury's verdict.

           Under these circumstances, the district court did not

abuse its discretion in denying Stanley's motion for a mistrial.

Moreover, in light of the isolated nature of the prosecutor's

comment (which had nothing to do with Joshua) and the judge's

curative instructions, we do not think the prosecutor's comment

adds enough to Joshua's mistrial argument to shift the balance (if

indeed it adds anything at all).   The district court did not abuse

its discretion in denying the brothers' motions.

         III. Sufficiency of the Evidence against Stanley

           Stanley argues that he should have been acquitted--of

everything, and of the gun charge at a bare minimum--because the

government did not present enough evidence for the jury to convict

him.   First, we explain the few facts necessary to understand his


                              - 28 -
arguments in the light most favorable to the verdict, Rodríguez-

Soler, 773 F.3d at 289-290, followed by the arguments and our take.

           a) Background

           As we mentioned earlier, the charges against Stanley

included   possession   of   a    firearm   in    furtherance       of    a   drug-

trafficking   conspiracy     in   violation      of   18   U.S.C.   §     924(c)--

specifically, a rifle.       At trial, two witnesses testified that

Stanley possessed that rifle:

     Alexa Doran--one of Stanley's exes and the mother of one
      of his children--testified that Stanley bought a "big
      gun, like a rifle or something" in a large case from a
      friend and stored it behind the couch for a few weeks.
      During that time, she was working for Stanley and
      counting money and distributing pills in the apartment
      where the gun was kept.

     Matthew Hernon--Doran's brother, who started working for
      Stanley when he was fifteen or sixteen and chauffeured
      Stanley to drug deals while still on his learner's
      permit--testified that in 2011, he saw an AR-15, the
      "public model of the M16" assault rifle, in Stanley's
      house. Stanley pulled a case out from behind the couch,
      took the gun out of the case, cocked the gun, and pointed
      it at Hernon from one or two feet away.        Afterwards
      Stanely wiped his fingerprints off the gun and put it
      back in the case.    Stanley told Hernon he was afraid
      someone was going to rob him, so he had the gun for
      protection.

           In his opening and closing arguments, and throughout his

cross-examination of the government's witnesses, Stanley attacked

the witnesses' credibility.          Hernon, for instance, wanted an

opportunity to get back at Stanley for leaving Doran for another

woman while Doran was pregnant with Stanley's child.                     On top of



                                   - 29 -
being a jilted ex, Doran also had a drug problem while she was

working for Stanley and was testifying against him to avoid

prosecution for her own part in the conspiracy.                  (Thirteen of the

thirty-six witnesses were alleged co-conspirators subject to this

brand of attack.)

            At the close of the evidence, Stanley moved for a

judgment of acquittal.         The district court denied the motion.

            Stanley now reprises his two-part insufficient-evidence

challenge, contending as he did below that (1) the government

presented insufficient evidence on all of the charges because

"[a]ll     of    the     witnesses"   were       proven   incredible--all         were

"impeached" by their animosity for the brothers, criminal past, or

the deals they got for testifying; and (2) the government did not

present evidence that he possessed a gun in furtherance of a drug-

trafficking offense, as it must for the jury to convict him under

§ 924(c), because "[b]eyond the rifle's existence, there is no

evidence it was ever used . . . as part of any transaction."                      The

government disagrees.

            b)    Sufficiency Analysis

            We review a district court's denial of a motion for

judgment    of    acquittal     de    novo,      considering     "whether,    after

assaying    all    the    evidence    in   the    light   most   amiable     to    the

government, and taking all reasonable inferences in its favor, a

rational factfinder could find, beyond a reasonable doubt, that


                                      - 30 -
the prosecution successfully proved the essential elements of the

crime."   United States v. George, 841 F.3d 55, 61 (1st Cir. 2016)

(quoting United States v. Chiaradio, 684 F.3d 265, 281 (1st Cir.

2012)).

                i)     Witness Credibility

           Stanley's        witness-credibility-based       sufficiency

argument is hopeless.        As a general matter, in reviewing the

sufficiency of the evidence this court "must defer all credibility

judgments to the jury."       United States v. O'Brien, 14 F.3d 703,

706 (1st Cir. 1994); accord United States v. Sepulveda, 15 F.3d
1161, 1174 n.4 (1st Cir. 1993).      "We are not at liberty to question

the credibility of witnesses."       United States v. Rodríguez-Milían,

820 F.3d 26, 31 (1st Cir. 2016), cert. denied, 137 S. Ct. 138

(2016). As the government points out, Stanley made his credibility

arguments to the jury, but the jury found him guilty nonetheless.

On appeal, he simply reiterates that the witnesses were incredible,

but does not explain how or why his case escapes our credibility

rule, so this argument gets him nowhere.

                ii)    Gun Charge

           Stanley's    §   924(c)   transactional   argument   fares   no

better--a rational factfinder could find Stanley guilty of the

§ 924(c) charge beyond a reasonable doubt.             Contrary to his

position on appeal, the government did not have to show that

Stanley used the gun in a drug transaction in order to convict.


                                 - 31 -
Instead, it had to show three things, that Stanley (1) possessed

a firearm (2) in furtherance of (3) a drug-trafficking crime.                  18

U.S.C. § 924(c)(1)(A), (2).

           As   to   the   first   element,       the    government    presented

evidence that Stanley possessed a gun:            Doran and Hernon testified

that they saw Stanley handle a rifle he pulled out from behind his

couch, and Hernon said Stanley pointed it at him.                     See United

States v. Carlos Cruz, 352 F.3d 499, 509 (1st Cir. 2003) (testimony

that    defendant    was   carrying   a     gun       established    element   of

possession).

           As to the second element, the government also presented

evidence that Stanley possessed the gun "in furtherance of" his

oxycodone-trafficking      conspiracy.            A    gun    is   possessed   in

furtherance of a crime where it is possessed "to advance or promote

the commission of the underlying offense."                     United States v.

Robinson, 473 F.3d 387, 399 (1st Cir. 2007) (quoting United States

v. Grace, 367 F.3d 29, 35 (1st Cir. 2004)).                  For instance, a gun

kept near a drug distribution point for "protection from robbery

of drug-sale proceeds . . . may reasonably be considered to be

possessed 'in furtherance of' an ongoing drug-trafficking crime."

Carlos Cruz, 352 F.3d at 509 (quoting United States v. Garner, 338
F.3d 78, 81 (1st Cir. 2003)).         That's what the government showed

here:    Doran said Stanley kept the gun behind the couch where he

distributed oxycodone pills and counted drug money, and Hernon


                                   - 32 -
said he had the rifle for protection in case someone tried to rob

him.

             As for element three, Stanley was convicted of a drug-

trafficking crime--conspiracy to possess with intent to distribute

and conspiracy to distribute oxycodone under 18 U.S.C. §§ 841(a)(1)

and 846.     Aside from his witness-credibility argument, which we

have already rejected, Stanley does not otherwise challenge that

conviction    on   appeal.   The   government    presented   sufficient

evidence for the jury to convict Stanley of possessing the rifle

in furtherance of his drug-trafficking conspiracy.7

                        IV. Stanley's Sentence

             That brings us to the last claim on appeal--Stanley's

argument that his Guidelines sentencing range was incorrectly

calculated and so his sentence is procedurally unreasonable.        As

before, we begin by recounting the relevant facts in a balanced

manner.    Burgos-Montes, 786 F.3d at 99.




       7
       Stanley puzzlingly mentions that the jury was confused about
his guilt because it wrote "? Were any guns seized?" on the verdict
form.   The government doesn't have to introduce the actual gun
into evidence to prove a § 924(c) charge--indeed, the jury's note
doesn't relate to any element of the offense--so we do not see how
this point helps Stanley. In any case, we don't have to parse it
out any further because the argument is undeveloped, and
undeveloped arguments are waived. United States v. Zannino, 895
F.2d 1, 17 (1st Cir. 1990).


                                - 33 -
             a)   Background

             Stanley's    pre-sentence       investigation    report      ("PSR")

calculated    Stanley's    Guidelines    sentencing     range    as    life      in

prison,   plus    five   years   for   his    conviction     under   18    U.S.C.

§ 924(c).    Stanley's criminal history score was twenty, which put

him in criminal history category VI.            U.S. Sentencing Guidelines

Manual ("U.S.S.G.") Ch. 5, pt. A (U.S. Sentencing Comm'n 2014).

The PSR calculated his total offense level as forty-six.               The only

component    of   that   offense-level   calculation       relevant       here   is

Stanley's base offense level, which is determined by the quantity

of drugs attributable to Stanley and involved in the conspiracy.

See U.S.S.G. § 2D1.1(a)(5), (c).               The sentencing court found

Stanley's base offense level was thirty-six, which it calculated

by dividing the jury's $3,552,203 forfeiture verdict (Stanley's

share of "the total gross proceeds of the oxycodone conspiracy")

by $20 per pill (Stanley's average sale price when he sold thirty-

milligram oxycodone pills to other dealers), and adding on the

pills seized during the conspiracy.

             At sentencing, Stanley argued that his base offense

level should have been even lower--thirty-four--because the drug-

quantity calculation was based on "estimates," and so Stanley's

drug quantity could not be established with certainty.                       But,

Stanley's attorney said, "I'm not sure it makes any difference .

. . whether he was a 36 to start or a 34, I think the computation


                                   - 34 -
probably is almost irrelevant as we go forward."                 Indeed, the

parties and the court agreed at sentencing "that life is not

appropriate here."

             In their sentencing arguments, both Stanley and the

government stressed how Stanley's role in the conspiracy compared

to that of Joshua and Willis--both men were sentenced first, and

both got twenty years in prison.            When Stanley pointed out, "all

of the alleged kingpins," including Willis, "got non-Guideline

sentences," the sentencing court interrupted to say that Stanley

is "going to get a non-Guideline sentence."

             In sentencing Stanley to twenty years, plus five years

for the § 924(c) charge, the court explained that Stanley was "the

organizer on Cape Cod, on top of, as far as I'm concerned, even

[his] brother Josh."        The judge stated that Stanley's twenty-five

year sentence was "appropriate" and "sufficient but not greater

than necessary" to serve a deterrent purpose, considering "the

gravity   of    the   offense,     giving       [Stanley]   a   proportionate

punishment     to   other    people    in      similar   situations   in   this

conspiracy, and also essentially making sure that the deterrence

goes out to the community that oxycodone is something that is

harmful and that we take seriously." The judge reiterated, "[e]ven

if my criminal Guideline sentencing turns out to be incorrect in

some [way], this is what I think is sufficient but not greater

than necessary to serve the purposes of punishment."


                                      - 35 -
                 Stanley appeals his sentence, arguing that the district

court overestimated the quantity of drugs attributable to him so

his base offense level was too high.                        The government disagrees,

and contends that even if the court made some error in assessing

Stanley's drug quantity, the error did not affect his substantial

rights.

                 b)   Analysis

                 Stanley did not object below on the grounds he raises on

appeal, so we review his sentencing claim for plain error.8                           That

means Stanley must show "(1) that an error occurred (2) which was

clear and obvious and which not only (3) affected the [his]

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."                           United

States v. Rìos-Hernandez, 645 F.3d 456, 462 (1st Cir. 2011); accord

United States v. Goodhue, 486 F.3d 52, 55 (1st Cir. 2007).                          Under

this       standard,    Stanley     faces      a    steep     uphill   climb,   and   his

arguments are not up to the challenge.                       As we explain, we agree

with       the   government      that   even       if   a   clear   and   obvious    error

occurred, Stanley's claim still fails because we cannot conclude




       8
       The parties squabble over whether some of Stanley's fact-
specific drug-quantity-calculation arguments are waived. We give
him the benefit of the doubt and review them all for plain error.
See United States v. Kinsella, 622 F.3d 75, 86 (1st Cir. 2010)
(taking an analogous approach).


                                         - 36 -
that     the    error        "affected   [Stanley's]        substantial        rights."

Goodhue, 486 F.3d at 55.

               On the third prong of plain error review, the defendant

must show "a reasonable likelihood 'that, but for the error, the

district court would have imposed a different, more favorable

sentence.'"         United States v. Hudson, 823 F.3d 11, 19 (1st Cir.

2016), cert. denied, 137 S. Ct. 620 (2017) (quoting United States

v. Ortiz, 741 F.3d 288, 293-94 (1st Cir. 2014)).                              Though an

incorrectly         calculated      Guidelines    range     is,   in    itself,    often

enough    to    meet    this     burden,    the    government       may   counter     by

demonstrating that "the district court would have imposed the same

sentence even without the error."                United States v. Reed, 830 F.3d
1, 4 (1st Cir. 2016) (internal quotation marks omitted) (quoting

United States v. Tavares, 705 F.3d 4, 25 (1st Cir. 2013)); see

United States v. Marchena-Silvestre, 802 F.3d 196, 201 (1st Cir.

2015).    "Our approach has been to attempt to discern whether there

exists 'a clear statement by the [sentencing] court that would be

sufficient to diminish the potential of the [Guideline Sentencing

Range] to influence the sentence actually imposed.'"                      Hudson, 823
F.3d at 19 (quoting Marchena-Silvestre, 802 F.3d at 201).                         If so,

we may affirm the defendant's sentence.                Id.

               We    think    the    sentencing     court    made      such   a   "clear

statement" here.          First, Stanley proposed a lower drug-quantity

calculation at sentencing.               Aware of his argument, the court


                                         - 37 -
explained that Stanley's alternative Guidelines calculation did

not matter because Stanley is "going to get a non-Guideline

sentence."    Then, instead of basing Stanley's sentence on his

Guidelines    range,   the   sentencing    judge   gave   Stanley    "a

proportionate punishment" to that of his co-conspirators Willis

and Joshua.    Both of these men were sentenced to twenty years'

imprisonment, and Stanley's sentence was the same--plus five years

for his § 924(c) conviction (remember Joshua was acquitted of that

charge, and as the parties discussed at the sentencing hearing,

Willis was never charged under the statute).       If more evidence of

the sentencing judge's intent to give a non-Guidelines sentence

were needed, she explained that even if the Guidelines range "turns

out to be incorrect," the sentence was "sufficient but not greater

than necessary to serve the purposes of punishment."       So even if

there were some error in the court's drug-quantity calculation and

the resulting Guidelines range--which we doubt--we think these

statements show that the court would have imposed the same sentence

even under the correct range.    That means that any error did not

impact Stanley's substantial rights.      See Reed, 830 F.3d at 8.




                                - 38 -
                            CONCLUSION

          For   the   reasons   stated   we   affirm   the   brothers'

convictions and Stanley's sentence.9




     9 One more sentencing point: Stanley also argues that the
district court erred in considering him a career offender under
the Guidelines because he did not have "two prior felony
convictions of either a crime of violence or a controlled substance
offense."   U.S.S.G. § 4B1.1(a)(3).    Stanley himself points out
that three of his convictions are career-offender predicates under
the Guidelines' residual clause; his entire argument hinges on his
claim that these convictions don't count because the residual
clause is unconstitutionally vague.      But after this case was
briefed and argued, the Supreme Court found that the Guidelines'
residual clause "is not void for vagueness." Beckles v. United
States, 137 S. Ct. 886, 892 (2017). That means Stanley has at
least three predicates, so he has not shown the sentencing court
erred in considering him a career offender.           Although the
government conceded in its brief that the Guidelines' residual
clause was unconstitutionally vague, this court is "not bound by
the government's concession, which, while understandable before
Beckles, turned out to be incorrect." United States v. Thompson,
851 F.3d 129, 131 (1st Cir. 2017) (affirming career-offender-
predicate status of Massachusetts assault and battery with a
dangerous weapon under the Guidelines' residual clause over
government concession that residual clause was invalid).


                                - 39 -